Citation Nr: 0420246	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with secondary bipolar disorder and 
depression.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for genital warts with 
dysplasia.

4.  Entitlement special monthly compensation based on the 
need for regular aid and attendance.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to August 
1988.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for sinusitis, 
PTSD, migraine headaches, genital warts with dysplasia, as 
well as special monthly compensation and TDIU.  The veteran 
duly appealed the RO's decision and in April 2000, she 
testified at a hearing before a Decision Review Officer at 
the RO.

In a November 2003 decision, the Board granted service 
connection for sinusitis.  The Board further determined that 
additional development was necessary with respect to the 
remaining issues on appeal.  Pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2), the Board undertook 
efforts to complete this necessary development.  In November 
2003, following the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board remanded the matter to the 
RO for additional development and due process considerations.  
A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As set forth in more detail below, a remand of the issue of 
service connection for PTSD with secondary bipolar disorder 
and depression, and the issues of entitlement special monthly 
compensation based on the need for regular aid and attendance 
and TDIU, is required.  These claims will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran's current migraine headache disorder was not incurred 
in or aggravated by service.

2.  Genital warts with dysplasia were not shown in service 
and the record contains no indication that the veteran 
currently has genital warts with dysplasia which is causally 
related to her active service or any incident therein.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Genital warts with dysplasia were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence she felt would support her claim.  
Pelegrini v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. 
App. June 24, 2004)17 Vet. App. 412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in September 
1999, prior to the enactment of the VCAA.  Obviously, 
therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying her claims.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  

It is noted that the veteran claims that she was diagnosed as 
having genital warts in December 1988 by Dr. Linda Fay.  In a 
July 1999 letter, the RO duly contacted Dr. Fay at the 
address provided by the veteran and requested copies of 
pertinent treatment records.  The letter was returned as 
undeliverable.  The RO advised the veteran of this fact and 
she has since indicated that Dr. Fay's records are 
unavailable.  The Board notes that the medical evidence 
currently of record is entirely silent for any notation of 
genital warts.  In a March 2003 letter, the Board asked the 
veteran to submit or identify medical records corresponding 
to treatment for genital warts, as well as for headaches, 
from 1988 to the present.  The veteran did not respond.  

After a review of the four volume record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding private medical evidence specifically identified 
by the veteran, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claims adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded a VA 
medical examination in connection with her claim of service 
connection for headaches.  Although she was not afforded a VA 
medical examination in connection with her claim of service 
connection for genital warts with dysplasia, given the facts 
of this case, the Board finds that an additional medical 
examination is not necessary; rather, it is appropriate to 
proceed with consideration of the veteran's appeal based on 
the evidence of record.  See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

At her July 1983 military entrance medical examination, the 
veteran reported a history of changes in her menstrual 
pattern in the last five months.  No pertinent abnormalities 
were noted on clinical evaluation.  

In-service medical records show that in July and September 
1984, and in June 1985, the veteran requested a refill of her 
prescription for oral contraceptives.  No pertinent 
gynecological complaints or abnormalities were identified.  

In January 1986, the veteran again requested a prescription 
for oral contraceptives.  She denied having any medical 
problems.  Vaginal examination revealed moderate erosion of 
the cervix, but the remainder of the examination was normal.  
The assessment was moderate cervical erosion.  

In April 1986, the veteran sought emergency treatment after 
she was involved in an automobile accident.  Multiple 
contusions were noted.  Two days later, she again sought 
treatment, claiming that she had been experiencing headaches, 
blurred vision, loss of memory, and dizziness.  She claimed 
that she had sustained a head injury in a car accident two 
days prior, although she also indicated that she did not 
remember the accident.  The assessments included concussion.  

Thereafter, the veteran sought treatment on numerous 
occasions for complaints associated with the car accident, 
such as bruises and neck pain.  These records are negative 
for complaints of findings of headaches.  

In August 1986, the veteran sought treatment for pain during 
intercourse.  The assessment was right salpingitis.  In 
August 1987, the veteran sought treatment for vaginal 
discharge and itching.  The assessment was yeast vaginitis 
and medication was prescribed.  In September 1987, the 
veteran underwent gynecological examination, the results of 
which were normal.  Oral contraceptives were again 
prescribed.  

In October 1987, the veteran sought treatment for bilateral 
temporal headaches, which she indicated had been present for 
the past five days.  She reported that she was sexually 
active and was on birth control medication.  She also 
reported that she had been under stress lately, although the 
cause of her stress had resolved in the past couple of days.  
Examination was negative.  The assessment was cephalagia of 
questionable etiology.  The following week, the veteran again 
sought treatment for headaches, which she reported had been 
present for the past two weeks.  She reported that her 
headaches had begun after she began taking birth control 
medication, but had stopped after she discontinued the 
medication.  Examination was normal and the assessment was 
suspect headaches associated with Lo Ovral, the veteran's 
oral contraceptives.  Her medication was changed and in 
November 1987, she was reevaluated for additional side 
effects.  Gynecologic cytology was negative and physical 
examination was within normal limits.  The assessment was 
oral contraceptives adjustment.  

In June 1988, the veteran sought treatment for a pregnancy 
test.  She indicated that her last menstrual period had been 
on April 15, 1988.  The results of the test were positive and 
it was noted that she was 8 weeks pregnant.  She was 
scheduled for further prenatal examination and education in 
July 1988.  

In July 1988, the veteran underwent a prenatal and pregnancy 
examination.  She reported that she was married and that her 
last menstrual period was on April 15, 1988.  Examination was 
normal, including the veteran's external genitalia.  The 
examiner indicated that he anticipated that the veteran would 
have a normal delivery in January 1989.  Of record is a 
paternity report showing that the father of the veteran's 
baby was not her ex-husband, whom she has accused of sexually 
assaulting her.  

Later in July 1988, the veteran was seen with complaints of a 
white vaginal discharge.  It was noted that she was 13 to 14  
weeks pregnant.  The assessment was yeast vaginitis.  

According to her service personnel records, the veteran 
thereafter elected separation from service by reason of her 
pregnancy.  A review of her service personnel records is 
otherwise negative for pertinent notations.  

At her July 1988 military separation medical examination, it 
was noted that the veteran was 14 weeks pregnant.  No other 
pertinent conditions were noted.  The examiner indicated that 
no neurological and psychiatric abnormalities were present.  
Pelvic examination was also normal, but for the veteran's 
pregnancy.  

Mental status evaluation revealed that the veteran's behavior 
was normal, she was fully alert and oriented, her mood and 
affect were unremarkable, her thought process was clear, 
memory was good, and thought content was normal.  

On a report of medical history, the veteran denied frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  She 
further denied frequent or severe headaches, skin diseases, 
and indicated that she had never been treated for "a female 
disorder."  

In January 1999, the veteran filed an application for VA 
compensation benefits, including service connection for PTSD, 
depression, bipolar disorder, and dysphoric disorder, which 
she claimed was a result of a sexual assault in service.  She 
also claimed entitlement to sinusitis, TDIU, and aid and 
attendance benefits.  

In an attached statement, the veteran claimed that she and 
her then-husband had been separated and living apart in 1988.  
On the night before Easter in April 1988, she claimed that 
her husband came over to her apartment.  She stated that 
after they talked and drank alcohol, he asked for 
intercourse, which she refused.  The veteran indicated that 
her husband then sexually assaulted her.  The veteran claimed 
that she called the military police immediately after the 
assault and they laughed and refused to take the report since 
"[t]hey consider[ed] the sexual assault a marital privilege, 
so no report was filed."  She further indicated that she 
considered the incident humiliating and painful and did not 
share it her friends or any family members.  

In support of her claim, the veteran submitted selected VA, 
private, and military clinical records, dated from May 1990 
to January 1999.  These records show that the veteran was 
seen during this period for a host of complaints.  

In November 1990, a pap smear showed mild dysplasia and a 
coloposcopy and biopsy was recommended.  In May 1991, the 
veteran delivered a baby without pertinent complications.  

In August 1991, a cervical biopsy was performed to rule out 
dysplasia.  The results showed mild cervical inflammation 
with associated mild reactive atypia.  There was no evidence 
of dysplastic involvement, but a follow-up pap smear was 
recommended.  Gynecological examination in August 1991 was 
otherwise normal.  In April 1992, the veteran claimed that 
she had had dysplasia since a cervical biopsy six months ago.  
She also claimed to have pain in the cervix with deep 
penetration.  The assessment was dysplasia with vague 
cervical tenderness.  

In June and July 1992, the veteran complained of headaches.  
The assessment was possible menstrual induced headaches, 
possible tension headaches.  In August 1992, she was treated 
for vaginitis and was diagnosed as having a sexually 
transmitted disease.  In May 1993, the veteran was screened 
at the psychiatry clinic for depression.  

In June 1993, the veteran complained of menstrual symptoms.  
She reported a history of abnormal pap tests, but denied 
other gynecological problems.  Pelvic examination revealed no 
pertinent abnormalities.  The assessment was DVB, rule out 
fibroids.  On further evaluation in the OB-GYN clinic, the 
veteran reported night sweats and mood swings.  Examination 
revealed no pertinent abnormalities.  The assessment was 
oligomenerrhea and normal uterus.  

In July 1993, the veteran again complained of chronic 
migraine headaches, as well as mood swings.  She was 
thereafter seen on a regular basis in connection with her 
complaints of headaches, as well as depression.  In September 
1993, the veteran complained of headaches and depression.  
She claimed that her headaches had been present for the past 
20 years.  In October 1993, she reported that she had 
suffered from headaches since the age of 7, but that they had 
worsened in the last year.  She also claimed that she felt 
depressed.  She indicated that she formerly felt depressed 
only during menses, but indicated that she had more recently 
experienced depression at other times.  Physical examination 
was normal, including examination of the genitalia.  The 
diagnoses included chronic common migraine versus tension 
vascular headaches, and mild chronic depression.  Subsequent 
clinical records show continued complaints of headaches and 
depression. 

In a June 1995 letter, a private physician indicated that the 
veteran was a patient in his clinic and that he had treated 
her in July and August 1995.  Based on notes made by another 
physician, he indicated that the veteran had been diagnosed 
as having major depression, PTSD, late lutial phase dysphoric 
disorder, and bulimia nervosa.  He indicated that the 
possibility of mixed bipolar disorder should also be 
considered.  

In March 1996, the veteran was hospitalized with complaints 
of various psychiatric symptoms, including periodic hypomanic 
episodes.  She also reported the onset of periods of 
depression beginning with the birth of her first child and 
intensified by her menstrual cycle.  The veteran also 
reported childhood sexual abuse by a cousin, but did not 
report the alleged in-service rape by her husband.  The 
diagnoses included bipolar disorder and migraine headaches.  
Subsequent records from this facility, including a September 
1996 disability report, note that the veteran had a history 
of psychiatric hospitalizations beginning in 1991.  

Complete VA clinical records were thereafter obtained by the 
RO, dated from September 1998 to April 2004.  In pertinent 
part, these records show that the veteran was seen during 
this period for numerous complaints, including headaches.  
The veteran underwent numerous CT scans between September 
1998 and January 2003; the results of these studies were 
consistently normal, as were neurological examinations.  The 
diagnoses included migraine headaches.  

These records also show that the veteran had various 
gynecological complaints during this period, including such 
as PMS and dysmenorrhea.  It was noted that she had undergone 
a hysterectomy in June 1999 for endometriosis and 
dysmenorrhea, had surgery for a left ovarian cyst in December 
1999, and underwent a left oophorectomy in July 2000.  
Thereafter, it was noted that she had surgically induced 
menopause and was on hormone replacement therapy.  Annual 
gynecological examinations performed in February 1999, 
February 2000, February 2001, and February 2002, were 
negative for pertinent abnormalities.  In February 1999, the 
veteran underwent a pelvic ultrasound in connection with her 
complaints of severe dysmenorrhea to rule out fibroid.  The 
result of the study were normal, as was laboratory testing.  
These records are entirely negative for any notations of 
genital warts or dysplasia.  

In a June 1999 statement, the veteran claimed that she had 
been diagnosed as having genital warts in December 1988, at 
the time of the birth of her child.  She indicated that 
"[m]y ex-husband that assaulted me infected me."  She 
indicated that thereafter, "[m]edical complications being 
genital warts continued on to the next pregnancy in 1991."  

In June 1999, the veteran underwent VA medical examination at 
which she complained of recurrent headaches associated with 
her menstrual cycle.  She also indicated that she had 
recently undergone a hysterectomy.  Examination revealed that 
the veteran was not legally blind, bedridden, and had no 
functional impairment of her extremities.  The veteran was 
able to walk as far as she wanted and used no mechanical aids 
for ambulation.  She stated that she was unemployed and 
usually spent the day resting.  The diagnosis was migraine 
headaches.  

At an April 2000 hearing, the veteran testified that she was 
raped by her husband in service, resulting in PTSD with 
secondary psychiatric disorders, as well as genital warts 
with dysplasia.  The veteran also testified regarding her 
migraine headaches, stating that she had had to seek 
emergency treatment for headaches on several occasions.  

The veteran was afforded a VA neurological examination in May 
2003, at which she claimed that her headaches had started in 
service, although she could not recall the exact year.  She 
further claimed that her current headaches were of the same 
character as during service, but noted that they had 
gradually worsened since that time.  She stated that her 
headache triggers included stress, perfume, tobacco, the 
smell of coffee, certain noises, and decreased sleep.  The 
examiner indicated that after a careful review of the 
veteran's claims file, it was his opinion that her current 
migraine headaches were not related to her active service or 
any incident therein, including the headaches she experienced 
in service.  He noted that the veteran's history was 
inconsistent, in that some records note that she reported a 
history of headaches since the age of seven.  He also noted 
that she did not report changes in her headaches with 
menstruation, as she had previously reported.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail). 

III.  Analysis

Migraine headaches:  The veteran argues that service 
connection for migraine headaches is warranted as she 
suffered from migraine headaches in service and continuously 
thereafter.  

The record, however, does not support her contentions.  
Service medical records show that she complained of headaches 
in April 1986 following an automobile accident.  She also 
complained of headaches in October 1987, which were 
associated with her oral contraceptives and apparently 
resolved with a change in medication.  The remaining service 
medical records are negative for notations of headaches and a 
chronic headache disorder, including migraine headaches, was 
not diagnosed in service.  In fact, at her July 1988 military 
separation medical examination, no neurological abnormalities 
were present and on a report of medical history, the veteran 
specifically denied frequent or severe headaches.

The first post-service notation of headaches is in June 1992, 
approximately four years after the veteran's separation from 
active service.  A migraine headache disorder was diagnosed 
in 1993.  None of the post-service medical evidence, however, 
attributes the veteran's current headache disorder to her 
active service or any incident therein.  

Moreover, the Board notes that in May 2003, a VA examiner 
reviewed the veteran's claims folder and concluded that her 
post-service migraine headache disorder was not causally 
related to her active service or any incident therein.  The 
Board finds that this medical opinion is of great probative 
value, as it was based on an examination of the veteran, as 
well as a careful review of her entire claims folder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is no 
other medical evidence of record which contradicts this 
opinion.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.303(b), but notes that based on the evidence set forth 
above, it cannot be concluded that the veteran's in-service 
headaches were chronic in nature.  Moreover, while she claims 
to have experienced chronic headaches on a continuous basis 
after service, the record contains a four-year gap after her 
separation from service.  While the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment bears upon the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997). 

The Board has also considered the veteran's assertions to the 
effect that she currently has migraine headaches which are 
related to her active service.  Such an opinion, however, is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record which indicates that her current migraine headache 
disorder is not related to her active service.  This is a 
case where the preponderance of the evidence is against the 
claims and the benefit of the doubt rule is inapplicable.  
38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Genital warts with dysplasia:  The veteran also claims 
entitlement to service connection for genital warts with 
dysplasia.  She claims that she was diagnosed as having 
genital warts in 1988, although records of that treatment are 
unavailable.  She indicates that it is her belief that she 
developed genital warts as a result of being sexually 
assaulted by her husband in 1988.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are entirely negative for any 
notation of genital warts or dysplasia.  Indeed, she repeated 
gynecological examinations in service were entirely negative 
for any notation of genital warts or dysplasia.  At her July 
1988 military separation medical examination, pelvic 
examination was normal and on a report of medical history, 
the veteran denied skin diseases and indicated that she had 
never been treated for "a female disorder."  

Likewise, the post-service medical evidence is entirely 
negative for any diagnosis of genital warts.  Although mild 
dysplasia was noted on a November 1990 pap smear and at an 
April 1992 clinic visit, subsequent testing was negative, 
including at annual gynecological examinations between 1999 
and 2001.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Here, the Board notes that it has considered the veteran's 
assertions to the effect that she developed genital warts 
with subsequent gynecological complications as a result of an 
in-service sexual assault.  As the record does not establish 
that the veteran possesses a recognized degree of medical 
training or knowledge, however, her opinions as to medical 
diagnoses or causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, 
although the veteran claims she was told she had genital 
warts in 1988, records of that treatment are unavailable.  
The Board therefore must assign little probative weight to 
these statements, considering that "the connection between 
what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has genital 
warts with dysplasia which is causally related to active 
service or any incident therein.  As noted, absent proof of a 
present disability, there can be no valid claim.  Since there 
is no medical evidence of current existence of genital warts 
with dysplasia, service connection cannot be granted.  
Brammer, 3 Vet. App. at 225.  

It is also noted that the veteran's assertions in this appeal 
have been vague.  To the extent that she claims that she has 
any additional gynecological complications as a result of the 
claimed in-service assault, the record contains absolutely no 
probative evidence to support her assertions.  Espiritu, 2 
Vet. App. 494.

In summary, absent evidence of genital warts or dysplasia in 
service or currently, and absent any indication that any 
current gynecological disorder is causally related to the 
veteran's active service or any incident therein, service 
connection is not warranted.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for genital warts with 
dysplasia is denied.


REMAND

The veteran also claims entitlement to service connection for 
PTSD with secondary bipolar disorder and depression.  

Specifically, she claims that in April 1988, she was sexually 
assaulted by her then-husband.  She acknowledges that a 
report of this alleged assault was never made by law 
enforcement authorities, nor did she share this incident with 
any of her friends or family members.  

Although this appears to be the primary stressor claimed by 
the veteran, she has also alleged other in-service stressful 
incidents.  For example, in a December 2000 statement, she 
claimed that her then-husband tried to throw her off a 
seventh floor balcony.  In addition, the Board notes that in 
December 1999, in a clinical setting, the veteran claimed 
that she was sexually harassed in service, that other women 
in her unit made sexual advances toward her, and that she was 
"pretty much touched everywhere" while in the shower during 
basic training.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).  

Where, as here, the veteran's claimed stressor is not related 
to combat, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor, 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressors.  Dizolgio v. 
Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the veteran has submitted medical evidence 
which contains a diagnosis of PTSD linked to the claimed in-
service sexual assault by her then-husband.  There is no 
medical evidence linking her PTSD or other psychiatric 
disorder to any other claimed stressor.  As the record 
currently stands, however, there is no credible supporting 
evidence that any of the veteran's claimed in-service 
stressor(s) actually occurred, to include the alleged April 
1988 sexual assault.  

In that regard, the RO has duly obtained a complete copy of 
the veteran's service medical and personnel records, which 
are negative for any indication of sexual assault or 
harassment.  These records are also negative for any evidence 
of behavior changes following the claimed assault(s), such as 
deterioration in work performance, substance abuse, etc.  In 
addition, the veteran has acknowledged that a report of the 
claimed April 1988 assault was never made by law enforcement 
agencies; she also states that she did not report the alleged 
assault to friends or family members.  The RO has concluded 
that it has exhausted every possible avenue of development 
regarding the veteran's claimed stressor(s).  See e.g. 
October 2000 Report of Contact.  

Under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  In this case, because the record contains no 
credible supporting evidence that the veteran's claimed 
stressors occurred, and because she has not yet received the 
required notification, a remand for this action is now 
necessary.  

In addition, the veteran has reported in clinical settings 
that she is receiving disability benefits from the Social 
Security Administration for a psychiatric disability.  These 
records must be obtained by the RO.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2003).  

Moreover, given the nature of the veteran's claims, the Board 
finds that the issues of entitlement to aid and attendance 
benefits and TDIU should be held in abeyance, pending RO 
action on the PTSD claim.  These claims are inextricably 
intertwined and must be considered together.  See Henderson 
v. West, 12 Vet. App. 11 (1998); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

In light of the foregoing, the matter is REMANDED for the 
following:

1.  The RO should send an appropriate 
letter to the veteran advising her that 
evidence from sources other than her 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of her claimed in-
service stressor(s).  She should be 
afforded the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  

2.  The RO should contact the SSA and 
secure a copy of any decision awarding or 
denying her disability benefits, as well 
as copies of all supporting medical 
records utilized in making that decision.

3.  The RO should then reconsider the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
any representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



